Citation Nr: 1605792	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  08-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at a June 2010 Travel Board hearing before a Veterans Law Judge.  A transcript of those proceedings is associated with the Veteran's VBMS record.  The Veteran was notified that the Veterans Law Judge who conducted his hearing is no longer employed by the Board.  See December 2015 VA Letter.  He was offered a chance to have another hearing.  The Veteran did not request another hearing with a current Veterans Law Judge.

In December 2010 and August 2014, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for a lumbar spine disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  A chronic respiratory disorder was not manifested during active duty service.

2.  Any current respiratory disability is not etiologically related to active duty service, to include exposure to asbestos.


CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disorder, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application as to the issue decided herein.  In August 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim to include providing VA examination in February 2011. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal as to this issue is now ready to be considered on the merits.
Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.  He testified that he was exposed to asbestos and red lead while serving aboard a cutter in the Coast Guard.  See June 2010 Hearing Transcript.  December 2009 VA treatment records reflect that, after participating in a sleep study, the Veteran was diagnosed with mild obstructive sleep apnea.

January 1969 service treatment records reflect that the Veteran was treated for a mild cough.  July 1971 service treatment records reflect the Veteran reported having a cough for several months, and reflect treatment for a cough with brown production.  September 1972 service treatment records reflect he reported coughing and bloody vomiting over the course of two years.  At the time, he was treated for bleeding in the esophagus and stomach.  The Board notes that the Veteran is service connected for a hiatal hernia with a history of peptic ulcer.

In February 1973 and July 1979, the Veteran had VA examinations for other disability claims.  During the February 1973 examination, he had a resonant chest with no cough, rales, or wheezes.  The examiner noted that the Veteran seemed to have a nervous personality and had many complaints that were not verified by objective physical findings, though the examiner did not specifically address any respiratory complaints.  The July 1979 examiner noted that the Veteran coughed "due to nerves."

In February 2011, the Veteran had a respiratory VA examination.  The examiner reviewed the claims file and noted both chronic obstructive pulmonary disease (COPD) and chronic bronchitis on the VA primary care problem list.  The examination produced no evidence of abnormal breathing sounds, and pulmonary function tests reflected no evidence of an obstructive or restrictive defect.  The examiner found no respiratory disorder.  

In a March 2015 addendum, the examiner stated that the Veteran's claimed condition of sleep apnea was not a result of an in-service event.  The examiner opined that the service treatment records were "completely silent" for any symptoms suggesting obstructive sleep apnea, and further opined that medical literature does not substantiate the claim that asbestos exposure causes or aggravates sleep apnea.  Further, the examiner noted that the Veteran was not diagnosed with sleep apnea until 2009, over 35 years after service.  Finally, the examiner noted that there was no objective medical evidence in the Veteran's record that indicated a respiratory disorder, including due to asbestos exposure.  

VA treatment records reflect the Veteran has sought treatment for a respiratory disorder.  A March 1987 examination of the lungs found them to be clear.  In June 2007, the Veteran reported in-service asbestos exposure and a chronic cough.  An examination found his respiratory system to be clear to auscultation and percussion, and palpation revealed no abnormalities.  Nevertheless, the VA physician noted chronic bronchitis in the assessment.  February 2008 and August 2008 examinations revealed clear lungs and no coughing, wheezing, or labored breathing.  August 2009 treatment records indicate the Veteran has COPD with chronic cough and wheezing, but the assessment appears to be based on the Veteran's report.  The records do not indicate any examination or objective testing confirmed this assessment.  Upon examination, the Veteran's lungs were clear with somewhat reduced exchange.  See August 2009 VA Treatment Records.

In November 2009, the Veteran completed a sleep study, and a VA physician noted an impression of mild obstructive sleep apnea.  The Veteran received a continuous positive airway pressure (CPAP) mask, and he reported improved sleep by April 2010.  VA treatment records also reflect that the Veteran has a prescription for albuterol.  See, e.g., October 2007 VA Treatment Records.  

VA treatment records also reflect several objective medical tests that found no evidence of a respiratory disorder.  A July 2007 x-ray showed a normal chest with no evidence of calcification in the pleural or active infiltrations in the lungs.  September 2009 x-rays found the lungs to be grossly clear with no acute changes since the July 2007 x-ray.  April 2008 and February 2011 pulmonary function tests were both normal. 

In this case, as to the issue of whether the Veteran has a respiratory disorder etiologically related to service, the February 2011 VA examination and March 2015 addendum provide the most probative evidence in the record, as the opinion provided was based on a review of the claims file, an examination of the Veteran, and current medical literature.  The objective tests in the VA treatment records are also highly probative, as they are negative for any respiratory disorder, other than the November 2009 impression of mild obstructive sleep apnea.

The Veteran has reported both in-service asbestos exposure and that breathing problems and upper respiratory infections began in service.  See, e.g., October 2008 VA Form 9.  He has also reported chronic coughing.  While he is competent to report symptoms, he is not competent to come to any medical conclusions, especially as to the complex medical opinion such as the etiology of any respiratory disorder.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Even if the Board concedes in-service asbestos exposure, the most probative evidence indicates no respiratory disorder other than mild obstructive sleep apnea.  According to the March 2015 VA examiner, medical literature does not support a link between asbestos exposure and sleep apnea.  Further, the Veteran's service treatment records do not indicate any symptoms of sleep apnea, and he was first diagnosed with sleep apnea 35 years after service.  Prior to the November 2009 VA sleep study, treatment records do not reflect any complaints of or treatment for symptoms of sleep apnea.

In summary, the most probative evidence has not linked the Veteran's sleep apnea to service, and shows no other diagnosis of a respiratory disorder.  Therefore, the claim for service connection for a respiratory disorder, to include as due to asbestos exposure, fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disorder.  He currently receives private medical treatment for lumbar disc displacement without myelopathy.  See, e.g., October 2013 Private Medical Records.

At the June 2010 Travel Board hearing, the Veteran testified that he saw a chiropractor in 1980 for his low back pain.  He further testified that he was involved in a motor vehicle accident in 2001, and x-rays at that time reveled damage to his back that pre-dated the 2001 accident.  The claims file does not currently contain 1980 chiropractor records or 2001 x-ray or treatment records, and it does not appear these records have been requested.  A remand is indicated to obtain these and any other outstanding, relevant treatment records.

Further, if either of these records is obtained, another VA medical opinion will be needed to evaluate the additional evidence and provide an opinion as to whether any diagnosed lumbar spine disorder is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain, to the extent possible, any outstanding, relevant treatment records, to include any 1980 chiropractic treatment records, and any treatment records, including any x-rays, resulting from his 2001 motor vehicle accident.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained, associate them with the claims file.  If the 1980 chiropractor records or 2001 treatment records are obtained, or if other relevant treatment records suggest a lumbar spine disorder is related to service, forward the claims file to an appropriate examiner to determine the nature and etiology of the Veteran's lumbar spine disorder.  The examiner must be provided access to the Veteran's claims files, included in his VBMS and Virtual VA files.  The examiner should indicate in the opinion that all pertinent records were reviewed.

Following a review of the Veteran's claims file, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disorder manifested in service or is otherwise etiologically related to service.  A complete rationale must be provided for these opinions.  The examiner must specifically address the 1980 chiropractor records, the 2001 treatment records, or additional relevant treatment records.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


